Title: From George Washington to Joseph Hewes, 25 August 1779
From: Washington, George
To: Hewes, Joseph


        
          Sir
          Head Quarters West point 25th Augt 1779.
        
        I have your favor of the 14th: I wish it were in my power to fall upon the means of procuring the enlargement of your friend Mr Granberry; but as I have no Citizen under my controul, who would be a fit subject to propose as an exchange, either upon parole or finally, I have not an opportunity of interesting myself in his behalf. It has been a point determined and invariably pe[r]sisted in, not to give up a person in the military line, for one in the Civil. Had not this conduct have been pursued, the Enemy would have been encouraged to have seized many more Citizens than they have done in their several excursions. The most probable mode of obtaining Mr Granberry’s release, will be, to endeavour to procure some Gentleman who may be already, or may hereafter be captured by a Vessel belonging to the State of which he is an inhabitant. I am Sir with great Esteem Your most obt Servt
        
          Go: Washington
        
      